ORDER
PER CURIAM
Frederick Spencer (“Movant”)- appeals from the motion court’s judgment denying his Rule 74.06(b) motion to vacate the adverse judgment of his previously denied motions for post-conviction DNA testing, pursuant Section 547.035 (RSMo. Cum. Supp. 2001), without an evidentiary hearing. Movant was convicted of three counts of forcible sodomy, in violation of Section 566.060 (RSMo. 1994), and one count of attempted rape, in violation of Section 566.030 (RSMo. 1994). Movant was sentenced to 15 years of imprisonment and-was discharged from the Missouri Department of Corrections on -October 5, 2014, after completing his sentence.
*831We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would • be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for. this order.
The judgment is affirmed pursuant to Rule 84.16(b).